Title: To George Washington from William Pearce, 8 January 1797 to 14 January 1797
From: Pearce, William
To: Washington, George


                        
                            
                                8-14 January 1797
                            
                            
                        
                        A Meterological Account of the Weather
                                kept at Mount Vernon 1797
                        Jany826NW Clear30NW Clear26NW Clear920NW Clear27NW Clear27NW Clear1016N. Clear20NE Clear27NE Cloudy1130NE cloudy36NE raining40NW Clear1235NW Clear36NW Clear35NW Clear1334NW Clear36NW Clear34NW Clear1434SW Cloudy37S. Raining38S. Cloudy
                        
                        Report January the 14th 1797
                        Dr. Mansion House for the work of 14 hands amounting to per Week to84 DysCr. By Halling plank from River Farm to the Distilery1By Halling Shells from Mr Lears Farm to sit up  Distilery 1"
Halling of Wood6
" Halling Joy 1 day & to mill & returning 2 days3" Halling Hay 2 days & Corn from Union Farm 1 Day3" Cutting wood 10 days & Burning brush 10 days20" Working in breaking Ice & stoping Leakes  in mill race6Stoped by rain8Sick. Frank & Sam12Amount of house Gang60Ditchers as Included in the above 14 hands Cutting of Wood12Working in Repairing the mill race & throwing  ice out of it8Stoped by Rain 424days 84
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        Stock 1 Stud Horse4 Horses3 Do Jacks2 Mares3 Do Young1 Colt10 Jeanias17 Cows Inclusive of one milked by
                        24        John Neal9 Working Mules2417 Do Unbroke 43
                        
                        
                        Dr. Muddy Hole for the Work of 14 Amt ⅌ Week to84Cr.Hauling to Mill 1 1/2 days Cedar Brush to finish the Cow Yard 1 1/2 days & manure 36" Cutting on new road 9 days Grubing on Do 24 days in all33" Cutting rail timber 9 days Mauling of rails 6 days in all15" Thrassing Wheat 4 days & Cleaning Wheat 12 days in all16" Burning Brush on new road 4 days & Cutting corn  Stalks 4 days8Sick Old Billy 684
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        Stock 6 Horses 4 mules 36 Horned Cattle 49 Sheep8 1/2 Bushels Corn Given out
                            to negroes (being Disapointed in meal) to grind on hand Mill 2 Do fed to stock &
                            sent 22 1/2 Busshells clean wheat to Mill
                        
                        Dr. Union Farm for the work of 23 hands Amt ⅌ Week to138 DysCr. By Picking up corn Stalks 27 Days Hauling Do to Cow Yard 4 days31" Cutting & mauling of rails 18 days hauling Rails & wood 6 days24" Cutting timber & sawing rails9" Cutting of Wood 6 days Hauling Ivy at Mansion house 1 day7" Cleaning of Flax 12 days Thrashing & Cleaning of Wheat 416" Grubing in Corn field 25 days cleaning round the fence of Briars 3 days28Cleaning Oats 4 days Breaking of Ice and cleaning it out mill race 5 days9Sick Flora 6 Dys & Eddy 6 days Moses 2 days in
                                all 14138
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        Stock 17 Horses 6 Mules 71 Horned Cattle 14 Year olds & 3 Calves 125
                            Sheep
                        CornBushelsSent to mill20to Jas Andersons Horses15to Mansion house30to Stock 7 1/272 1/2Oats sent to Mansion house 15 1/2 Bushs
                        
                        
                        
                        Finding the Consumtion of Corn Larger than should be have resolved to supply
                            the Horses at Mansion house with Oats—and Mix these with Bran when the mill grinds wheat
                            which will I hope be this Week.
                        
                        DaysDr. River Farm for the Work of 27 Hands Amt pr Week162Cr.By Dresing Flax12By Halling Rails 6 days & Halling Wood Do 2 days8By cutting & mauling rails 20 days cutting mauling & mortoising posts 828" Cutting & heeping Corn stalks 20 dys halling Corn stalks 8 days28" Going & returning from mill 2 days & cutting wood 3 days5" Grubing 15 days & attending to stock 12 days27" Thressing Oats & shilling corn when it rained36Sickness Bridgy 6 days bet 6 days Rere 6 days 18162Days
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        Stock 10 Horses & one Colt, 11 Mules 74 Cows Steers & other
                            Horned Cattle 10 Calves Decrease 2 Sheep Sheep 206
                        
                        DysDr.Dogue Run for the Work of 16 hands Amount ⅌ Week96Cr. By Cutting & Mauling Rails20" Halling rails 10 Dys Wood & hay 1 day11" Picking up Corn stalks 7 days Hauling Ditto  Yard 18" Grubing round the Fences21" Fenching 16 days shilling corn 3 days19"  Cleaning of Stables3Sick Dick 6 days, Agness 6 days Kitty 2 days1496
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        Stock 5 Horses 1 Colt & 8 mules—66 Horned Cattle & one Calf 143
                            Sheep Increased being sent from the mansion house 4 Horned Cattle in all of that kind 71
                        Corn fed to Stock5 Bushelssent to Mill13 Bushels
                        
                        Sent to Mansion house 166 Lib of Flax
                        
                        Mill Grist Dr.Cornwht.Cr. B. ⅌ D.To Union Farm21By Union Farm11" Jas Anderson1Mr Pearce 10 Lib. SuprTo Muddy hole Farm22-62 fine flourCorn Fed to Hogs1 1/2Elisher Gardner 25Toll This Week 1/2Lb.  MidlingsForester & Jacob 1
                            1/4Corn Ground to Farms21Meal Delivered13 1/4
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        Dr. Cooper for the work of one man & boy Amt ⅌ Week12 dysCr. By piling up Barrels & Laying floors in the  shop2" Making Flour Barrels1012Dr. Miller Ben for the Work of one man Amt6Cr. By Working with the Mansion house hands5"  Going to town16
                        
                        
                        Dr. Spiners & Kniters for the Work of 15 Women Amt ⅌ Week90 daysMatilda 6 lb. Yarn, Delia 6 lb. of do12Judeth 4 of Stocking & Kelly 2 of Sewing thread12Alsey 3 of Tow & Annie 2 1/2 Tow Yarn12Delphia 1 of do & Caroline 2 Tow do12Betty Davis 1 lb. Tow & Dalsey 6 lb. Yarn9Lucy Knitting one pr Stockings & Charlotte 2 pr Do12Sall Heckling6Lame Peter Knitting 3 Stockings 6 daysDr. Gardeners for the Work of 3 Men Amt. ⅌ Week18Cr. By Grubing up Honey Suckle & planting 15lost by rain
                            318Grubing up Honey Suckle Hercules 5 Siras 5 & Frank 313
                        
                        
                        
                        
                        